Citation Nr: 1311624	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  05-41 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for degenerative joint disease of the wrists and hands, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1983 to August 1993. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2005 rating decision of the RO which denied entitlement to service connection for degenerative joint disease of the wrists (and hands).  The Veteran filed a notice of disagreement on October 2005.  A statement of the case (SOC) was issued on November 2005 and the Veteran perfected his appeal in a December 2005 VA Form 9.

This case was previously before the Board in October 2008, March 2009, January 2011, and August 2012.  On each occasion the Board remanded the claim to the RO for further development.  Such development having been completed, this claim is once again before the Board.

A review of the Virtual VA paperless claims processing system revealed VA outpatient treatment records dated July 2005 to May 2012.


FINDING OF FACT

The evidence of record is is at least in equipoise as to whether the Veteran's degenerative joint disease of the bilateral wrists and hands originated in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing service connection for degenerative joint disease of the bilateral wrists and hands are met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). This notice must be provided prior to an initial RO decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

By letters dated in May 2005 and October 2008, the RO and the Appeals Management Center (AMC) advised the Veteran of the evidence needed for claim substantiation and explained what evidence VA would obtain or assist in obtaining and what information or evidence the claimant was responsible for providing.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  That letters apprised the Veteran of the downstream disability rating and effective date elements for claims, as required under Dingess v. Nicholson, 19 Vet.App. 473 (2006).  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), VA outpatient treatment records, and private treatment records have been obtained and associated with the claims file.  The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant Social Security Administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23  (Fed. Cir. 2010).  VA provided the Veteran with medical examinations that were adequate because the examiners reviewed the claims file, took a full medical history, conducted the appropriate diagnostic testing, and provided a rationale for the ultimate medical opinions.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any injury or disease diagnosed after discharge, when all of the evidence, including that pertinent to service establishes that the injury or disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-95 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

For a finding of secondary service connection, the evidence must show that the Veteran's degenerative joint disease is proximately due to the service-connected CTS.  38 C.F.R. § 3.310(a).  In the alternative, service connection may be established if the medical evidence shows that the degenerative joint disease increased in severity (was aggravated) due to the service-connected CTS, provided the increase in severity (aggravation) was not due to the natural progress of the disease. 38 C.F.R. § 3.310(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran claims that her currently diagnosed degenerative joint disease of the bilateral wrists and hands is related to her military service and/or her service-connected CTS.  The Veteran has stated that after the first three years of her military service as a typist, she began to experience pain in her arms, wrists, and hands.  She was initially told that this condition was rheumatoid arthritis.  However, immediately after service, she sought medical treatment which determined she had CTS and was treated accordingly.

A review of the Veteran's STRs revealed treatments notes detailing complaints of symptoms associated with the Veteran's wrists and hands throughout her service.  A treatment noted from February 1984 showed treatment for complaints of tingling in the hands.  A treatment note from May 1984 showed that the Veteran was seen for complaints of joint pains in both hands.  The treating physician noted that there was no evidence of rheumatic disease and discussed an assessment of CTS.  A November 1992 treatment note showed treatment for complaints of tingling pain in the hands.  Treatment notes from July 1993 showed treatment for complaints of paresthesias in the fingers of both hands and numbness.  The treating physician provided an assessment of bilateral CTS.  The Veteran's entrance examination in July 1983 was absent for any discussion of wrist or hand issues.  The Veteran's separation examination questionnaire in June 1993 showed that the Veteran indicated complaints of swollen or painful joints and did not know if she had arthritis.  There was no mention of treatment for or a diagnosis of arthritis while in service or during the separation examination.

A review of the Veteran's private treatment records revealed a statement from a medical consultant in June 2007.  The statement opined, after reviewing the Veteran's records, that the Veteran's degenerative arthritis was related to military service.  In support, the examiner provided that the nearly 8 years of continual trauma sustained by the Veteran's hands as a typist would have certainly been the cause of both her CTS and degenerative arthritis.  Further, the examiner provided that the symptoms experienced in service were exactly the same as current symptoms and there was not subsequent injury.

A review of the Veteran's VA outpatient treatment records revealed that a few months after service, the Veteran was treated for her CTS.  In November 1993 and June 1994, the Veteran underwent two surgeries to relieve her CTS symptoms and they were successful.   Imaging reports from 2005 indicated an impression of osteoarthritis in the hands, which appears to be the first mention of arthritis in the Veteran's outpatient treatment records.  

The Veteran was administered a VA examination in July 2005.  The examiner noted the Veteran's history of paresthesias and pain in her wrists and hands during military service.  The Veteran provided subjective complaints of intermittent wrist and hand pain, the right being worse than the left.  There were also complaints of episodic pain with repetitive grasping of her hands.  The examiner provided range of motion testing for the hand and found that there was full range of motion bilaterally for the Veteran's fingers.  Range of motion testing for the right wrist revealed dorsiflexion of 70 degrees, palmar flexion of 50 degrees, ulnar deviation of 45 degrees, and radial deviation of 20 degrees.  Range of motion testing for the left wrist revealed a dorsiflexion of 70 degrees, palmar flexion of 70 degrees, ulnar deviation of 30 degrees, and radial deviation of 20 degrees.  The examiner diagnosed the Veteran with degenerative changes, fingers, both hands, and wrists bilaterally.  The examiner opined that it was less likely as not that this condition was related to military service.  In support, the examiner provided that the Veteran was only treated for symptoms of CTS in service and immediately after service and there was no indication of traumatic injury to the wrists or hands.

The Veteran was administered an additional VA examination in March 2012.  The examiner noted the Veteran's history of bilateral numbness and hand pain beginning in military service in the 1990s.  The Veteran provided subjective complaints of pain that was a four or five on a scale of one to ten.  The examiner provided range of motion testing for the hand and found that there was full range of motion bilaterally for the Veteran's fingers.  There was no painful motion or additional pain or loss of motion after repetition.  Range of motion testing for the bilateral wrists revealed dorsiflexion of 70 degrees and palmar flexion of 80 degrees.  There was no painful motion or additional pain or loss of motion after repetition.  The examiner diagnosed the Veteran with degenerative arthritis of the bilateral hands, multiple joints, and wrists.  The examiner opined that it was less likely than not that this condition was related to military service.  In support, the examiner provided that, based upon the subjective complaints, objective examination, as well as diagnostic and clinical tests, there was no indication that the Veteran's degenerative arthritis was incurred during military service, caused by any disability incident to military service, or aggravated by a disability that began in service.  

The Veteran was provided with an addendum to the March 2012 VA examination on May 2012, in order to have the examiner review her opinion in light of the Veteran's positive nexus opinion provided by his private physician in June 2007.  After review of the private medical evidence, the VA examiner opined that she still believed that the Veteran's arthritis was not related to military service.  In support, she provided that the Veteran's arthritis is more generalized and due to age, prior work history, and genetic factors.  The examiner also stated that, had the Veteran's arthritis been localized to one or two joints only, it would be credible that this condition was due to military trauma.

The Veteran was provided with an additional addendum to the March 2012 VA examination on August 2012, in order to have the VA examiner review her opinion in light of the Veteran's recently service-connected CTS, of which the Veteran had alleged her arthritis was secondarily related.  The examiner opined that, based upon the subjective complaints, objective examination, knowledge of pathophysiology and the progression of both CTS and degenerative arthritis, as well as diagnostic and clinical tests, the Veteran's CTS had not caused or aggravated the Veteran's arthritis beyond its natural progression.

Based upon the evidence of record, the Board finds that the Veteran has a current diagnosis of degenerative arthritis as well as treatment for pain and numbness in the wrists and hands noted in service, and thus the issue turns upon whether there is a nexus between the two.  See Hickson, 12 Vet. App. at 253.  In this context, the Veteran's contention that her degenerative arthritis of the wrist and hands is a result of her military service, specifically her exposure to chronic trauma as a typist for 8 years while in service, is supported by the medical opinions expressed in the VA and private reports; in that, the May 2012 VA addendum opinion does not specifically rule out the Veteran's prior work history (i.e., as a typist in service) as a precipating factor in the Veteran's arthritic condition.  By constrat, her contention is opposed in the medical opinions expressed by VA in July 2005, March 2012, and August 2012.  Moreover, the Veteran's service treatment records, including her medical history of chronic pain in both hands and wrists in service (and currently), as a whole, lend support in effect to both the foregoing opinions.  Accordingly, resolving all reasonable doubt in the Veteran's favor, service connection for degenerative arthritis of the hands and wrists is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal is granted.



      (CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for degenerative joint disease of the bilateral wrists and hands is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


